Citation Nr: 0717987	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic liver 
disability without cirrhosis, including hepatitis B, claimed 
as an undiagnosed illness due to the Gulf War (hepatitis B).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1990 
to June 1991, with three months prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hepatitis B.

This case was remanded by the Board in April 2006 in order 
obtain a VA examination.  This was conducted in June 2006, 
with a follow-up addendum submitted in January 2007.  


FINDINGS OF FACT

1.  The veteran's hepatitis B was not present in service, and 
the evidence does not show that it is related to, or had its 
onset, in service.  

2.  Hepatitis B is a diagnosed illness and is not a qualified 
chronic disability.


CONCLUSION OF LAW

Service connection is not warranted for chronic liver 
disability, including hepatitis B.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 3.307, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in March 2003 and May 2006, the RO 
satisfied the notice requirements.  From these, a reasonable 
person could be expected to understand what was needed to 
substantiate the claim, and thus the essential fairness of 
the adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in August 2004 and June 2006, he was afforded 
formal VA examinations to assess the existence, extent, and 
any possible etiologies of his hepatitis B.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

I.  Qualified Chronic Disability

Because the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The medical evidence shows the veteran has hepatitis B, a 
diagnosed disability.  This disease is not an illness which 
the Secretary has determined warrants presumptive service 
connection, pursuant to  38 C.F.R. § 3.317.  Thus, service 
connection for hepatitis B under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
must consider whether service connection may be granted on 
another basis.

II.  Direct Service Connection

Service medical records do not show a diagnosis of hepatitis 
B.  On a May 1991 medical questionnaire, the veteran 
indicated that he suffered from fatigue and fever.  However, 
on January 26, 1991, a physician specifically noted that 
there were "no complaints voiced" by the veteran; and on 
May 20, 1991, a physician noted that the patient "feels 
fine."  The veteran's separation examination, dated May 22, 
1991, notes only one physical abnormality, that being 
defective visual acuity.  

The veteran has reported symptoms of fatigue and tiredness 
since his June 1991 discharge.  However, post-service medical 
records, dated in January 1994 show the veteran's health to 
be "normal," and that veteran reported feeling "ok."  VA 
medical records show that he was not diagnosed with hepatitis 
B until May 2002.

In August 2004, the veteran reported for a VA examination.  
The examiner noted the indicated symptoms of tiredness and 
low energy.  He diagnosed the veteran as having hepatitis B, 
of undetermined origin, that was not diagnosed or treated 
during service.  

In June 2006, the veteran reported for another VA 
examination.  The examiner noted the indicated symptoms of 
tiredness, fatigue, and low energy.  In his review of the 
claims file, the examiner pointed out that the veteran's 1994 
blood tests showed elevated creatine phosphokinase (CPK) 
levels and normal liver function.  He diagnosed him as having 
hepatitis B and stated that it was less likely than not 
secondary to the tiredness and fatigue complaints, or the 
elevated CPK levels.  In a January 2007 addendum, the 
examiner opined that the veteran's current liver condition 
and hepatitis B were not related to his military service.

In short, the service medical records do not show a diagnosis 
of hepatitis B, and there is no competent evidence that his 
hepatitis B, which was diagnosed over ten years after his 
military discharge, was the result of his active duty 
service.  In fact, the most recent VA examiner's conclusions 
are adverse to the veteran's claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001)

III.  Conclusion

While the Board has denied service connection for hepatitis 
B, the Board does not question the sincerity of the veteran's 
conviction that his condition is related to service; however, 
as a lay person, he is not competent to establish a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. at 520; see 
also Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Since the 
veteran is not professionally qualified to offer or suggest a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
current diagnosis and his military service, there is no basis 
upon which to establish service connection for this claim.


ORDER

Service connection for chronic liver disability, including 
hepatitis B is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


